Case 3:16-cv-01018-SMY Document 223 Filed 03/19/21 Page 1 of 2 Page ID #1860




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

    DALLAS MCINTOSH,                                  )
                                                      )
                           Plaintiff,                 )
                                                      )
    vs.                                               )   Case No. 3:16-cv-01018-SMY
                                                      )
    BRENDAN F. KELLY, et al.,                         )
                                                      )
                           Defendants.                )

                                               ORDER
YANDLE, District Judge:

          This matter comes before the Court on the Amended Motion for Temporary Stay of

Proceedings and Withdrawal of Counsel (Doc. 215) filed by Plaintiff’s counsel. 1 The Court

conducted a hearing on the motion on March 15, 2021. For good cause shown, the motion to

withdraw as counsel will be granted and Attorney Paulson will be relieved of his assignment.

          Civil litigants do not have a constitutional or statutory right to counsel. Pruitt v. Mote, 503

F.3d 647, 649 (7th Cir. 2007). A district court considering an indigent plaintiff's request for

counsel must first consider whether the plaintiff has made reasonable attempts to secure counsel

on his own or been effectively precluded from doing so; and, if so, whether the difficulty of the

case factually and legally exceeds his capacity as a layperson to present it. Id. at 654-655. Only

the second consideration is at issue here. In making that determination, the Court may consider,

among other things, the complexity of the issues presented and the Plaintiff’s education, skill, and

experience as revealed by the record. Id. at 655-656; see also Mejia v. Pfister, 988 F.3d 415 (7th

Cir. 2021).



1
 In light of the Amended Motion for Temporary Stay of Proceedings and Withdrawal of Counsel (Doc.
215), the original motion (Doc. 214) is TERMINATED as MOOT.
Case 3:16-cv-01018-SMY Document 223 Filed 03/19/21 Page 2 of 2 Page ID #1861




       The Court recruited counsel to assist Plaintiff when it became clear that there was a

significant amount of discovery that needed to be accomplished that was likely beyond Plaintiff’s

capacity. Recruited counsel has fulfilled that task. Beyond the discovery difficulties, Plaintiff has

demonstrated that he is capable of comprehending and navigating the litigation process. He is a

college graduate and has demonstrated an understanding of his claims, the factual and legal issues,

and the evidence. He has also demonstrated an ability to convey his positions on the issues. He

litigated the case for over three years prior to recruitment of counsel, including successfully

opposing defendants’ motion to dismiss. He amended his Complaint three times, navigated a

myriad of discovery issues, and had some success on motions to compel.          Additionally, he is an

experienced litigator, having filed two other cases in this district. After consideration of the Pruitt

factors, the Court concludes that at this juncture, Plaintiff is capable of prosecuting his claims

without the assistance of counsel.

       Accordingly, the Amended Motion for Temporary Stay of Proceedings and Withdrawal of

Counsel (Doc. 215) is GRANTED in part and DENIED in part. The motion to withdraw as

counsel is GRANTED and the Clerk of Court is DIRECTED to TERMINATE Sterling M.

Paulson and Jordan Michael Blain as counsel of record for Plaintiff. The request to stay the

proceedings is DENIED but the request to extend the discovery and dispositive motions deadlines

is GRANTED. In that regard, the Scheduling Order is AMENDED as follows: All discovery

shall be completed by June 24, 2021. Any dispositive motion shall be filed by August 24, 2121.

        IT IS SO ORDERED.

       DATED: March 19, 2021

                                                       s/ Staci M. Yandle_____
                                                       STACI M. YANDLE
                                                       United States District Judge



                                                  2
